Motion, insofar as it seeks leave to appeal from the Appellate Division order that dismissed the appeal from Supreme Court’s order denying appellant’s motion for reargument and *846renewal and from the Appellate Division order that denied appellant’s motion for reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that those orders do not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from this Court’s order dismissing an appeal taken as of right to the Court of Appeals, dismissed upon the ground that no appeal lies to the Court of Appeals from such an order [see, 90 NY2d 883]; motion for leave to appeal otherwise denied.
Judge Wesley taking no part.